Citation Nr: 1508200	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the May 2008 notice of disagreement with the July 1994 rating decision was timely.

2.  Entitlement to continued eligibility for VA dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to May 1965 and from June 1975 to May 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Review of the paperless file shows additional relevant documents.  In May 2013, the Veteran submitted additional evidence; the Veteran's representative waived the right to have the case remanded for Agency of Original Jurisdiction (AOJ) review.  38 C.F.R. § 20.1304(c) 

The issue of entitlement to continued eligibility for VA dental treatment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) and must then be forwarded to the VA Medical Center (VAMC) of Denver Colorado.


FINDINGS OF FACT

1.  The issue of whether the May 2008 notice of disagreement with a July 1994 rating decision was timely is the issue certified to the Board.

2.  The Veteran has not contested the finding of the July 1994 rating decision, but has contended that he should be eligible for continued dental treatment as a result of that rating and one issue in October 1996.

3.  There is no continuing case of controversy concerning the issue certified to the Board.


CONCLUSION OF LAW

The issue of whether the May 2008 notice of disagreement with a July 1994 rating decision was timely is dismissed for lack of case or controversy concerning this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals a somewhat confused procedural background to this case.  By rating of 1994, the Veteran was service connected for several teeth and for pyorrhea for treatment purposes under regulations that were in effect at the time.  This appears to have been in order under the law at the time.  By a 1996 rating action an additional tooth was service connected, it was noted that "dental treatment may be furnished for a condition or disability which is due to trauma from combat wounds or other service injuries."  All the service connected teeth were then noted.  It was also held in this rating that service connection for pyorrhea was granted for treatment purposes.

The Veteran appears to have been satisfied with these actions and it appears that he was or may have been in receipt of dental treatment for many years.  This is not clear as the dental records are not currently before the Board.  Nevertheless, nothing more concerning the dental conditions is noted in the record before the Board until 2008.  At that time there is communication from the Veteran indicating that he was having trouble with or had been denied some of the dental treatment that he had previously received.

There are multiple letters and communications between the RO and the Veteran concerning what benefits are sought.  It appears that the Veteran is upset with the extent of the availability of his ongoing dental treatment.  He is not, as he has said, seeking compensation, and does not appear to be seeking service connection for additional teeth, and does not actually appear to have any disagreement with the 1994 rating action.  Rather, as set out in the REMAND, questions of dental treatment must be addressed by the VAMC.

As such, as there is no case or controversy concerning the certified issue and it is dismissed.


ORDER

The issue of whether the May 2008 notice of disagreement with the July 1994 rating decision was timely is dismissed.


REMAND

As noted, the essence of this appeal appears to concern continuing eligibility for dental treatment.  Although the available evidence is somewhat sketchy, it appears that starting in about 2008 there was a change in the dental treatment that the Veteran had been apparently receiving for many years, based on ratings of 1994 and 1996.  Those ratings appear to be correct under the laws in effect at that time.

The Veteran appears to report that around 2008 his dental treatment changed.  It is unclear from the evidence on file whether there was a change in regulation that applied to him, whether there was a determination adverse to the earlier ratings, or whether there is disagreement as to the treatment rendered.  The last would be a medical determination, but the others are potentially issues to which appeals to the Board could be taken.  These determinations would be made at the VAMC however, not by the RO, and would presumably be based in part by evidence in the VAMC dental folder.  These matters must be clarified, and if the Veteran disagrees, an appeal could potentially be taken from the VAMC determination.

Thus it appears that there is a disagreement with the determination concerning dental eligibility requiring further development.  See e.g., Manlincon v. West, 12 Vet. App. 238 (1999).



In view of the foregoing this case is REMANDED for the following actions:

1.  The claims folder should be forwarded to the VAMC dental office and associated with the Veteran's dental treatment folder.

2.  Appropriate VA personnel should make a clear dental eligibility determination based on the findings and holdings of the final rating actions of 1994 and 1996 that service connected a number of teeth and pyorrhea for treatment purposes.

3.  The Veteran's eligibility should be specifically explained to him.  A review of past dental treatment should be described and if different or altered eligibility has been determined that should be clearly set out as should the basis for any change in eligibility for treatment.  If there is disagreement as to a specific type of treatment rendered, that too should be set out.

4.  If the Veteran disagrees with any eligibility determination made, he should submit a notice of disagreement and be issued a statement of the case.  To complete the appeals process he or his representative would have to submit a substantive appeal.

5.  The matter, including the claims folder, all dental folders and all explanations made should then be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


